Citation Nr: 1742102	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-01 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic low back disability, claimed as residuals of a low back injury.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Service connection for a back injury was denied therein.  The Veteran appealed this determination.  During the pendency of the appeal, jurisdiction was transferred to the RO in Atlanta, Georgia.  In August 2013, the Veteran testified at this RO before the undersigned Board Veterans Law Judge.  The Board, after recharacterizing this matter as service connection for a chronic low back disability, claimed as residuals of a low back injury, remanded for additional development in January 2014 and July 2014.

In a February 2015 decision, the Board denied service connection for a chronic low back disability, claimed as residuals of a low back injury.  The Veteran appealed the Board's decision.  In October 2015, the United States Court of Appeals for Veterans Claims (Court) issued an Order granting a Joint Motion for Remand (JMR) filed earlier that month.  The JMR called for the Board's decision to be vacated and for this matter to be remanded back to the Board for readjudication consistent with its terms.  Subsequent to the Court's Order, this matter was remanded by the Board in April 2016 and February 2017 for additional development.  Review of the Veteran's claims file at this time reveals that readjudication still may not occur.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

Review of the claims file suggests there are potentially probative private treatment records not in evidence.  In pertinent part, the Veteran requested that private treatment records from a Dr. M. S. be associated with his claims file.  See May 2016 VA Form 21-4142.  In an attempt to obtain such records, the RO on two occasions, in May and June 2016, telephonically contacted Dr. S.'s office.  See June 2016 Report of Contact Form. On both occasions, the RO left voicemails and faxed VA authorization and medical record request forms.  Subsequent to the RO's requests, Dr. S. submitted a December 2016 letter in support of the Veteran's claim.  Within this letter, Dr. S. verified treatment of the Veteran's low back disability since 1998, but provided no treatment records.  Nevertheless, Dr. S. concluded the letter by indicating a willingness to provide additional information if requested.  

That said, the claims file is silent as to the treatment medical records from Dr. S. ever having been obtained-and as the RO ever having been able to communicate directly with a representative from Dr. S.'s office.  As result, the Board is uncertain whether Dr. S. was aware of the specific request for medical records rather than just a general statement regarding treatment.  Given the record's ambiguity, and Dr. S.'s reported willingness to assist the Veteran further, the Board finds that a remand is necessary to again attempt to obtain these outstanding treatment records. 

Finally, the Board acknowledges that within the December 2016 letter Dr. S. indicated that the Veteran's low back disabilities began in service.  Unfortunately, this opinion is inadequate as no rationale was provided and Dr. S. failed to address the negative findings of the September 2014 and August 2016 VA examiners.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion.).  As the opinion is inadequate, it cannot serve as the basis for a grant of service connection.  However, as the case is being remanded, Dr. S. should be invited to submit a more thorough opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide a signed release of information for treatment records relating to his low back disability.  The Board is particularly interested in records from his private primary care physician, Dr. S. since 1998.  The Veteran should also be invited to submit a more thorough opinion from Dr. S.  If the Veteran returns a completed release of information, the AOJ should obtain these records and associate them with the claims file.  

To reiterate, the AOJ must specify to Dr. S. that her December 2016 letter noting treatment since 1998 was received.  In that regard, the Board desires copies of all available treatment medical records since that date.  Dr. S. should also be invited to submit a more thorough opinion regarding service connection.  

2. After completing the above action and any other development deemed necessary, the claim for service connection must be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by VA. However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the determination made.  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 






(CONTINUED ON NEXT PAGE)

appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

